Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
1.	Claims 1-15 allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
After a full review of the complex claims as a whole the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as identifying, by an intent determination system, a word embedding feature for each word in a user query using a word embedding model; identifying, by the intent determination system, a Part of Speech (POS) tag feature for each word in the user query; determining, by the intent determination system, a dependency label feature for each word in the user query based on dependency role of each word in the context of the user query and POS tag feature of each word in the user query; providing, by the intent determination system, a feature vector for the user query comprising the POS tag feature of each target word, POS tag feature of previous two words of each target word in the user query, word embedding feature of each target word in the user query, word embedding feature of a head word for each of the target word in the user query and the dependency label feature of the target word to a deep neural network, wherein the head word for each of the target word is determined using the dependency label feature of 
The above claims are deemed allowable given the complex nature of the limitations directed to providing a feature vector and detecting the intent as an ordered sequence as precisely claimed. The closest prior art combination teaches concepts in the scope of embedding models, POS, generalized labels, clustering, neural networks, SVM, W2V, LSTM, head nodes, and Softmax. Under BRI one of ordinary skill in the art can reasonably assume that labels, tag features, each or individualized word analysis, and DNN are analogous to known uses. Regarding word to word, embedding features, and dependency labels, this is in the realm of tagging POS and context e.g. Left-Right position in POS word analysis using an embedding model, SVM, W2V, or LSTM driven by NN analysis. Regarding feature vectors and intent detection as claimed, the prior falls short of teaching or suggestion this and at best teaches nth Left-Right word analysis with head node tree analysis using classification of intent whether combined user or single user. Under BRI the prior art does not suggest a feature vector as follows: Feature_Vector = [ POS-TF (All words), POS-TF(n-2), W-EF (All words), W-EF(Head), DLF(n) ]. Additionally compounded by this, the prior art combination therefore also fails to teach or suggest an ordered sequence as follows: Intent (Feature_Vector) = [ Action, Focal_Point, Descriptor ]. At best the prior art suggests vectorized LSTM representation of individualized embodiments of each feature vector element wherein combinability is .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20200320171 A1	Park; Youngja et al.
LSTM POS embedding

US 20190130073 A1	Sun; Weiyi et al.
POS embedding model

US 20180232443 A1	Delgo; Lior et al.
Embedding vectors POS

US 20200184307 A1	Lipka; Nedim et al.
Label context POS NN

US 20180174020 A1	Wu; Xianchao
POS context label social network based

US 11144721 B2	Deshmukh; Jayati et al.	
Labelled context POS


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/MICHAEL COLUCCI/
Primary Examiner, Art Unit 2655